In the
    United States Court of Appeals
               For the Seventh Circuit
                         ____________

No. 02-3004
GUEORGUI KROUCHEVSKI,
                                                       Petitioner,
                               v.

JOHN D. ASHCROFT,
                                                      Respondent.
                         ____________
                   Petition for Review of an Order
               of the Board of Immigration Appeals.
                          No. A71-846-856
                         ____________
    SUBMITTED1 MAY 19, 2003—DECIDED SEPTEMBER 11, 2003
                        ____________


    Before EASTERBROOK, ROVNER and EVANS, Circuit Judges.
  ROVNER, Circuit Judge. A few days after his arrival in
the United States, Gueorgui Krouchevski applied for
asylum under 8 U.S.C. § 1158. According to his application,
Krouchevski belonged to an anti-communist group in his
native Bulgaria—the Alliance of Democratic Forces—and
feared that he would be put in jail if he returned to that
country. In 1994, the Asylum Office of the Immigration
and Naturalization Service denied the application and



1
  This appeal was submitted on the briefs and the record after
we granted the appellant’s motion to waive oral argument. See
Fed. R. App. P. 34(f); Circuit Rule 34(e).
2                                                 No. 02-3004

initiated deportation proceedings against Krouchevski, who
conceded deportability but renewed his request for asylum
or a withholding of deportation.2 In support, Krouchevski
filed a second application for asylum, this time claiming
to belong to the United Macedonian Organization (“UMO-
Ilinden”), a political party that seeks greater rights for
ethnic Macedonians in Bulgaria, but which is banned un-
der a provision of the current Bulgarian constitution pro-
hibiting political groups organized along ethnic lines.
Krouchevski asserted by affidavit that he was a founder
and leader of UMO-Ilinden; that Bulgarian police ar-
rested and beat him for organizing a UMO meeting in
1989; and that Bulgarian authorities remain committed
to imprisoning him for his political activities—despite
Bulgaria’s transformation in the early 1990’s from a
communist to a democratic state. An Immigration Judge
denied the second application; the Board of Immigra-
tion Appeals adopted the IJ’s reasoning and affirmed.
Krouchevski petitions us for review of that decision.
  The law governing Krouchevski’s case is familiar. The
Attorney General has discretion to grant asylum to an
alien who is a “refugee.” 8 U.S.C. § 1158(b). A refugee is
one who is unable or unwilling to return to his or her home
country “because of persecution or a well-founded fear
of persecution on account of race, religion, nationality,
membership in a particular social group, or political opin-
ion.” 8 U.S.C. § 1101(a)(42)(A). If the alien demonstrates
past persecution, a rebuttable presumption arises that
the applicant has a well-founded fear of future persecu-
tion. 8 C.F.R. § 208.13(b)(1). Alternatively, if the applicant


2
  Because Krouchevski entered deportation proceedings prior
to April 1, 1997, we apply statutory immigration law as it stood
prior to passage of the Illegal Immigration Reform and Immigrant
Responsibility Act of 1996. See Bradvica v. INS, 128 F.3d 1009,
1011 n.1 (7th Cir. 1997).
No. 02-3004                                               3

proves that it is more likely than not that he or she will
suffer persecution—a more difficult task than demonstrat-
ing a “well-founded fear” of persecution—then the Attor-
ney General may not order him or her out of the country.
See 8 U.S.C. § 1231(b)(3). Where, as here, the Board of
Immigration Appeals adopts the IJ’s reasoning, we review
the IJ’s analysis. See Ursachi v. INS, 296 F.3d 592, 594
(7th 2002).
   Seeking to establish that he qualifies as a refugee,
Krouchevski testified at a hearing before the IJ that he
is an ethnic Macedonian who became involved with UMO-
Ilinden around 1985, when the organization first began
coalescing into a unified, national movement. The organiza-
tion seeks cultural and economic autonomy for ethnic
Macedonians living in Bulgaria; the current democratic
government of Bulgaria, like its communist predecessor,
refuses even to recognize Macedonians as an ethnicity
distinct from Bulgarians, and there are reports from var-
ious human rights organizations that Bulgarians who
claim a Macedonian heritage are sometimes subjected
to discrimination, police harassment, and intimidation.
Krouchevski says he eventually became an “organizer” or
“coordinator” for UMO-Ilinden in the Plovdiv region of
Bulgaria, planning and holding meetings and coordinating
public demonstrations in support of Macedonian rights. He
claimed that Bulgarian police under the communist gov-
ernment detained him many times, questioning him
about his political activities and demanding that he desist
his organizing. Then, on August 2, 1989, police allegedly
raided his home during a UMO-Ilinden meeting. According
to Krouchevski’s testimony, the police arrested him and
his father and held them for two days, periodically interro-
gating them regarding the UMO and beating them. At the
end of this ordeal, Krouchevski was taken to a hospital,
where he was treated for a concussion.
4                                             No. 02-3004

   Soon afterwards, Krouchevski received a summons to
appear before a Bulgarian court, charged with violating
§ 108 of the Bulgarian penal code. That provision makes
it a crime to preach violent overthrow of the social order,
though Krouchevski maintains that it was actually used
to quell internal dissent during the communist era.
Krouchevski failed to appear as requested; he testified
that another member of UMO-Ilinden had been sentenced
to three years’ incarceration under circumstances iden-
tical to his, and so he knew that he stood a good chance
of going to prison for his political activities. In March
1990 Krouchevski received another summons; this time
he fled Bulgaria rather than appearing, traveling through
Europe to Canada and eventually reaching the United
States.
  Krouchevski claims not only that his arrest and beat-
ing constituted past persecution, but also that he has a
well-founded fear of future persecution. This fear stems,
Krouchevski claims, from the Bulgarian government’s
continued interest in prosecuting him for violating § 108.
As proof of the government’s intention, he points to photo-
copies of letters allegedly sent in 1996 by a Bulgarian
prosecutor to Krouchevski’s wife, who remains in Bulgaria.
The English translation advises that Krouchevski “has
been sought to appear at court case #1093/19(89) which
has been kept open yet [sic].”
  The IJ rejected Krouchevski’s claims, primarily because
he thought that the story Krouchevski told was incredible.
The IJ gave several reasons for disbelieving Krouchevski’s
testimony. The IJ noted, first, that Krouchevski’s original
asylum application did not mention UMO-Ilinden at
all, nor did it describe his alleged arrest and beating by
Bulgarian police. These claims appeared only in the sec-
ond application, filed in 1994—after the communist gov-
ernment had disintegrated and a new democratic state
was emerging. Second, there are inconsistencies between
No. 02-3004                                               5

Krouchevski’s 1994 application and his testimony before
the IJ. Specifically, Krouchevski alleged on his application
that when police raided the UMO meeting in 1989, they
arrested all 10 or 15 participants, including Krouchev-
ski and his father; when he testified at the hearing,
Krouchevski asserted that only he and his father were
arrested. The meeting’s purpose also changed between the
time of the application and the time of the hearing: the
application reports that the meeting commemorated a
Macedonian uprising in 1903, but Krouchevski testified
that the meeting aimed to persuade local authorities to
reopen a church. Similarly, Krouchevski asserted in his
application that his father was also indicted for violating
§ 108 of the Bulgarian penal code; at his hearing, he de-
nied that there was any such “court case” against
his father, who remained in Bulgaria.
  Third, the IJ noted that the circumstances of Krouchev-
ski’s 1990 departure from Bulgaria cast doubt on his
claim to be a leader of the UMO. According to Krouchev-
ski’s own documentary evidence, the Bulgarian government
in 1990 prevented prominent members of UMO-Ilinden
from leaving the country, either by confiscating their
passports or denying them exit visas, or both. Notwith-
standing his self-proclaimed leadership position within
UMO-Ilinden, however, Krouchevski was in fact able to
obtain a passport and exit permit to leave Bulgaria in 1990.
Confronted with this information during the hearing be-
fore the IJ, Krouchevski first claimed that he had ac-
tually left Bulgaria in 1988. Then he testified that he
gave his passport “to some other fellow passenger,” who had
it stamped while Krouchevski hid from authorities on
his train. The IJ ultimately disbelieved these explanations,
like Krouchevski’s explanations for the discrepancies be-
tween his testimony and the record evidence.
  On appeal, Krouchevski’s central obstacle is that the
bulk of his evidence consists of his testimony, and the IJ
6                                              No. 02-3004

found that testimony to be incredible. Without casting
doubt on the IJ’s adverse credibility determination, there-
fore, Krouchevski cannot point to pertinent evidence
demonstrating that he qualifies for asylum. See 8 C.F.R.
§ 208.13 (applicant has burden of demonstrating his
qualification for asylum). Krouchevski faces an uphill bat-
tle in this regard. An IJ’s credibility determination must
be supported by “specific, cogent reasons” that “bear a
legitimate nexus to the finding,” Ahmad v. INS, 163 F.3d
457, 461 (7th Cir. 1999), but if it is, only “extraordinary
circumstances” can justify our overturning it. See Pop, 270
F.3d at 530-31; Ahmad v. INS, 163 F.3d 457, 461 (7th Cir.
1999). Furthermore, we will uphold the determination
that Krouchevski was not eligible for asylum if it is sup-
ported “by reasonable, substantial, and probative evi-
dence on the record considered as a whole.” INS v. Elias-
Zacarias, 502 U.S. 478, 481 (1992); Pop v. INS, 270 F.3d
527, 529 (7th Cir. 2001). We reverse only if the evidence
is such that a reasonable fact finder would be compelled
to reach an opposite conclusion. Pop, 270 F.3d at 529.
  Krouchevski’s arguments on appeal do not convince us
to overturn the IJ’s findings. He focuses mostly on the
possibility that the discrepancies noted by the IJ were
actually the result of mistranslated or misunderstood
testimony, and thus not “real” discrepancies. He claims, for
example, that when he testified that only he and his
father were arrested after the UMO meeting, what he
really meant was that out of the 10 or 15 people detained,
only he and his father were actually charged with a crime.
Similarly, he asserts that there is no discrepancy be-
tween saying that the authorities indicted his father and
saying there was no “court case” against his father; what
he meant, explains Krouchevski, is that there was no
current case against his father. Although Krouchevski’s
post hoc interpretations of his statements indeed draw
consistencies out of apparent discrepancies, his interpreta-
tions are not the only ones possible. Those offered by the
No. 02-3004                                               7

IJ also appear to be valid, and where credibility deter-
minations are concerned “a reviewing court should not
supersede an administrative agency’s findings simply
because an alternative finding could also be supported
by substantial evidence.” Ahmad, 163 F.3d at 461.
   Krouchevski also suggests that the documentary evi-
dence he submitted corroborates his story, and thus
should convince us that the IJ’s credibility determination
was wrong. This evidence includes what purport to be
photocopies of the letters sent to his wife by the Bulgarian
prosecutor, copies of the two summonses sent to him
in 1990, a hospital report from 1989 establishing that
Krouchevski sustained a concussion in police headquar-
ters, and a 1997 letter to the editor of a Bulgarian news-
paper describing Krouchevski as a Macedonian activist.
The IJ disbelieved the authenticity of the first three of
these documents, which apparently were not issued
on official stationary—but even if the documents are
authentic, they do not prove by themselves that Krouchev-
ski is telling the truth regarding his involvement in UMO-
Ilinden. The summonses note that Krouchevski is charged
with violating § 108 of the Bulgarian penal code, but that
charge could have arisen from his participation in an anti-
communist group, as his original asylum application
claimed. The alleged letters from the prosecutor reveal
nothing about the nature of the case against Krouchevski;
he could as easily be charged for stealing bicycles as for
organizing a Macedonian political party. Similarly, the
hospital report does not show how or why Krouchevski
sustained the concussion at police headquarters in 1989.
In other words, these three documents could corroborate
any number of stories; they do not prove that the one
Krouchevski told is the truth. And though the letter to the
editor corroborates Krouchevski’s claim to have been a
Macedonian activist in Bulgaria, it does not prove that he
ever suffered persecution for that activism.
                                                AFFIRMED.
8                                         No. 02-3004

A true Copy:
      Teste:

                    ________________________________
                    Clerk of the United States Court of
                      Appeals for the Seventh Circuit




               USCA-02-C-0072—9-11-03